Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 01/25/22 has been entered. Claims 1-9 and 11-23 remain pending in the application. 
Election/Restrictions
Claims 1-9 and 11-23 are allowable. The restriction requirement as set forth in the Office action mailed on 10/07/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn in full and all pending withdrawn claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
In claims 2-5, 8-9, and 11-20: replace “A connector […]” with “The connector […]”.
Replace claim 6 with the following:
The connector according to claim 5 wherein the input voltage and/or current is an alternating input voltage and/or current.
Replace claim 7 with the following:
The connector according to claim 6 wherein the sensor further comprises a measuring transducer for detecting a resultant electrical signal in the other upstream/downstream electrode to that to which the input current and/or voltage is applied.
Replace claim 18 with the following:
The connector according to claim 4 wherein the upstream and downstream electrodes are spaced from one another by the insulating spacer by at least 8mm.
Response to Arguments
In regards to the claim rejections under 35 USC § 112 issued in the office action dated 11/08/21, the amendment filed 01/25/22 appropriately addresses all and they are withdrawn.
Reasons for Allowance
The reasons for allowance remains as indicated in the final office action dated 11/08/21. 
Furthermore, the closest prior art of record (US 4406382 to Roth) fails to disclose a sensor configured to measure a plurality of changes in an electrical parameter of a single beverage—as required by claim 1.

Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754   

02/28/2022
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        02/28/2022